                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION

                                         No. 2:19-CV-46-FL


 JODIE LYNNE MIDGETT,                           )
                                                )
                            Plaintiff,          )
                                                )
                       v.                       )                      ORDER
                                                )
 ANDREW SAUL, Commissioner of Social            )
 Security,                                      )
                                                )
                            Defendant.          )



       This matter comes before the court on the parties’ cross-motions for judgment on the

pleadings. (DE 20, 22). Pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure

72(b), United States Magistrate Judge Robert B. Jones, Jr., issued a memorandum and

recommendation (“M&R”) (DE 24), wherein it is recommended that the court deny plaintiff’s

motion, grant defendant’s motion, and affirm the final decision by defendant. Plaintiff timely

objected to the M&R. In this posture, the issues raised are ripe for ruling. For following reasons,

the court rejects the M&R, grants plaintiff’s motion, denies defendant’s motion, and remands for

further proceedings.

                                         BACKGROUND

       On May 2, 2016, plaintiff filed applications for a period of disability, disability insurance

benefits, and supplemental security income, alleging disability beginning May 29, 2014. The

applications were denied initially and upon reconsideration. A hearing was held on September 6,

2018, before an administrative law judge (“ALJ”), who determined that plaintiff was not disabled




          Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 1 of 8
in a decision dated June 4, 2018. After the appeals council denied plaintiff’s request for review,

plaintiff commenced the instant action on December 23, 2019, seeking judicial review of

defendant’s decision.

                                         DISCUSSION

A.     Standard of Review

       The court has jurisdiction under 42 U.S.C. § 405(g) to review defendant’s final decision

denying benefits. The court must uphold the factual findings of the ALJ “if they are supported by

substantial evidence and were reached through application of the correct legal standard.” Craig v.

Chater, 76 F.3d 585, 589 (4th Cir. 1996). “Substantial evidence” means “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Biestek v. Berryhill, 139

S. Ct. 1148, 1154 (2019) (citations omitted). The standard is met by “more than a mere scintilla

of evidence . . . but less than a preponderance.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir.

1966). In reviewing for substantial evidence, the court is not to “re-weigh conflicting evidence,

make credibility determinations, or substitute [its] judgment” for defendant’s. Craig, 76 F.3d at

589.

       “A necessary predicate to engaging in substantial evidence review . . . is a record of the

basis for the ALJ’s ruling, which should include a discussion of which evidence the ALJ found

credible and why, and specific application of the pertinent legal requirements to the record

evidence.” Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013). An ALJ’s decision must

“‘include a narrative discussion describing how the evidence supports each conclusion,’” Monroe

v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Mascio v. Colvin, 780 F.3d 632, 636 (4th

Cir. 2015)), and an ALJ “must build an accurate and logical bridge from the evidence to his

conclusion.” Id. (quoting Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000)).



                                                2

          Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 2 of 8
       To assist in its review of defendant’s denial of benefits, the court may “designate a

magistrate judge to conduct hearings . . . and to submit . . . proposed findings of fact and

recommendations for the disposition [of the motions for judgment on the pleadings].” See 28

U.S.C. § 636(b)(1)(B).      The parties may object to the magistrate judge’s findings and

recommendations, and the court “shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.” Id. §

636(b)(1). The court does not perform a de novo review where a party makes only “general and

conclusory objections that do not direct the court to a specific error in the magistrate’s proposed

findings and recommendation.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Absent a

specific and timely filed objection, the court reviews only for “clear error,” and need not give any

explanation for adopting the M&R. Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983). Upon careful review of

the record, “the court may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The ALJ’s determination of eligibility for Social Security benefits involves a five-step

sequential evaluation process, which asks whether:

       (1) the claimant is engaged in substantial gainful activity; (2) the claimant has a
       medical impairment (or combination of impairments) that are severe; (3) the
       claimant’s medical impairment meets or exceeds the severity of one of the [listed]
       impairments; (4) the claimant can perform [his or her] past relevant work; and (5)
       the claimant can perform other specified types of work.

Johnson v. Barnhart, 434 F.3d 650, 654 n.1 (4th Cir. 2005) (citing 20 C.F.R. § 404.1520). The

burden of proof is on the social security claimant during the first four steps of the inquiry, but

shifts to defendant at the fifth step. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995).




                                                 3

           Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 3 of 8
       In the instant matter, the ALJ performed the sequential evaluation. At step one, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged disability onset

date. At step two, the ALJ found that plaintiff had the following severe impairments: fibromyalgia

and osteoarthritis. However, at step three, the ALJ determined that these impairments were not

severe enough to meet or medically equal one of the listed impairments in the regulations.

       Before proceeding to step four, the ALJ determined that during the relevant time period

plaintiff had the residual functional capacity (“RFC”) to perform medium work, except with the

limitation that she “can frequently climb ladders, ropes, and scaffolds, and frequently climb ramps

or stairs.” (Tr. 20). At step four, the ALJ concluded plaintiff is able to perform past relevant work

as a reservationist. In addition, the ALJ found that there are jobs that exist in significant numbers

in the national economy that plaintiff can perform. Thus, the ALJ concluded that plaintiff was not

disabled under the terms of the Social Security Act.

B.     Analysis

       In her objections, plaintiff argues that the ALJ erred by: 1) giving little weight to the

opinions of Dr. Al Hodges (“Hodges”), 2) determining that plaintiff had the residual functional

capacity (“RFC”) to perform a reduced range of medium work, 3) determining plaintiff was not

disabled under Vocational Rule 201.14, 4) finding that plaintiff’s statements were not entirely

consistent with the medical and other evidence, and 5) in failing to accurately set forth all

limitations in the hypothetical question posed to the vocational expert.

       Although the M&R rejected each of these arguments, it did not do so with the benefit of

the opinion of the United States Court of Appeals in Arakas v. Commissioner, Social Security

Administration, 983 F.3d 83 (4th Cir. 2020), in which the court set forth standards for addressing

evidence related to fibromyalgia. In light of Arakas, there are several aspects of the ALJ’s decision



                                                  4

           Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 4 of 8
that require further explanation, through application of “the pertinent legal requirements to the

record evidence,” to enable a “meaningful review.” Radford, 734 F.3d at 295; Monroe, 826 F.3d

at 191.

          First, in Arakas, the court held that “ALJs may not rely on objective medical evidence (or

the lack thereof)—even as just one of multiple factors—to discount a claimant’s subjective

complaints regarding symptoms of fibromyalgia or some other disease that does not produce such

evidence.” 983 F.3d at 97. Here, the ALJ’s opinion suggests just such reliance. In particular, in

discounting the limiting effects of plaintiff’s severe impairments, the ALJ stated:

          There are no x-rays, magnetic resonance imaging (MRI), or other diagnostic
          findings that support the claimant’s complaints nor does the claimant seek regular
          medical treatment for her symptoms other than to obtain prescription refills. She
          was consistently observed to have a symmetric, steady gait without the need for an
          assistive device. She generally had full range of motion in all of her extremities
          during examinations.

(Tr. 24). At the same time, the ALJ credited the opinions of a consultative examiner, based upon

discussion focused almost entirely on lack of objective medical evidence. For example, the ALJ

noted: “the claimant had full range of motion throughout and had the ability to squat and rise with

ease.” (Tr. 25). The ALJ placed great weight on this opinion because it was “supported by the

longitudinal evidence of record, which consistently showed the claimant had a symmetric, steady

gait and did not use an assistive device.” (Id.).

          Relatedly, Arakas suggests that evidence of “trigger point findings” in conjunction with a

lack of other clinical findings, may substantiate claimed limitations due to fibromyalgia. 983 F.3d

at 96-97. Here, the ALJ noted that Dr. Fountain “treated [plaintiff] with a trigger point injection,”

on January 22, 2018. (Tr. 24). In addition, the ALJ noted Dr. Fountain “observed she had a tender

point,” on July 31, 2018, and “diagnosed a probable flare of fibromyalgia and arthritis,” but the

ALJ discounted this with the observation that “she had no joint effusions and full range of motion


                                                    5

             Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 5 of 8
in all joints.” (Id.). Similarly, the ALJ noted that, in 2014, “despite having the tender points,” upon

examination, she “had adequate range of motion in hips,” and elbows and shoulders. (Tr. 22).

Thus, the ALJ’s opinion again suggests an improper reliance upon clinical findings to discredit

fibromyalgia complaints, contrary to the direction in Arakas. 983 F.3d at 97.

       Second, in Arakas, the court determined that the ALJ erred by faulting the plaintiff “for

failing to pursue non-conservative treatment options where none exist” for fibromyalgia. 983 F.3d

at 102. Here, too, the ALJ similarly faulted plaintiff, noting: “The medical evidence of record

reflects only conservative treatment for fibromyalgia and osteoarthritis with prescription and over-

the-counter medications.” (Tr. 24). The ALJ also noted that “[t]he claimant had only two visits

with a rheumatologist during which neither fibromyalgia nor osteoarthritis were diagnosed.” (Id.).

In light of Arakas, remand is required for further explanation of how conservative treatment is

inconsistent with plaintiff’s claimed impairments due to fibromyalgia. As the Fourth Circuit noted,

“[p]ersistent attempts to obtain relief of symptoms, such as increasing dosages and changing

medications, trying a variety of treatments, or referrals to specialists, may be an indication that an

individual’s symptoms are a source of distress and may show that they are intense and persistent.”

983 F.3d at 102. Here, plaintiff attempted a variety of treatment options for persistent pain, with

to obtain relief. (See, e.g., 451-452, 458-459, 465, 473-475, 481, 485, 499, 505, 518-519, 539, 545,

546). Further, the ALJ’s summary of plaintiff’s treatment by a rheumatologist fails to note that

plaintiff was diagnosed with multiple types of chronic pain, and that the physician made “findings

which can be seen with a chronic pain/fibromyalgia type syndrome.” (Tr. 312).

       Third, in Arakas, the Fourth Circuit determined that the ALJ erred in discounting the

opinion of a treating physician, on the basis that the opinions were “more vocational” than

“medical” and “thus not worthy of great weight,” in reference to a treating physician’s opinion



                                                  6

           Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 6 of 8
that the plaintiff “had been unable to sustain full-time work activity of 8 hours per day, 5 days a

week—even at a light exertional level” 983 F.3d at 109. The court held “ALJs may not disregard

such opinions when offered by a treating physician,” noting the example of a case where it held

that an “ALJ improperly refused to credit the treating physician’s medical opinion that his long

term patient was totally disabled.” Id. (quotations omitted). Here, the ALJ discounted Dr. Hodge’s

opinion, in part on the basis that it “is on an issue reserved for the Commissioner.” (Tr. 25). This

explanation, in this part, runs against Arakas’s suggestion that this is not a proper basis to discount

a treating physician’s opinion. 983 F.3d at 109. This is particularly true for Dr. Hodge who treated

plaintiff on multiple occasions, apart from treatment by physicians in the same office. (See, e.g.,

Tr. 386-418, 489-499). Again, while the Commissioner may be able to articulate other reasons

for discounting the opinion of Dr. Hodges, this must be done in the first instance on remand.

       Finally, the ALJ’s decision appears to discount plaintiff’s symptoms of fibromyalgia based

upon lack of records of an initial diagnosis. In particular, the ALJ states: “claimant testified she

was diagnosed with fibromyalgia prior to the alleged onset day and was later diagnosed with

osteoarthritis; however, there are [sic] no medical evidence of record reflecting the claimant’s

initial diagnosis of fibromyalgia.” (Tr. 22).      However, there appears to be an inconsistency

between the ALJ’s summary and the evidence in the record. In a treatment note dated November

20, 2007, Dr. Bently Crabtree, Jr., (“Crabtree”), a physician in the same office as Dr. Hodges,

diagnosed plaintiff with fibromyalgia. (Tr. 409). He also noted: “Exam of her neck and back

shows reproducible trigger point tenderness across” multiple muscle groups. (Id.; see also Tr. 420

(stating that Dr. Seaborn Blair “diagnosed [plaintiff] with fibromyalgia in her late 20s”)).

       In sum, while the Commissioner may be able to articulate on remand other or different

explanations for discounting plaintiff’s claimed limitations due to her long-running fibromyalgia,



                                                  7

           Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 7 of 8
such explanations must be provided by the Commissioner in the first instance in accordance with

the principles recently set forth in Arakas.

                                          CONCLUSION

       Based on the foregoing, the court REJECTS the recommendation in the M&R. Plaintiff’s

motion for judgment on the pleadings (DE 20) is GRANTED, defendant’s motion for judgment

on the pleadings (DE 22) is DENIED, and this matter is REMANDED to defendant pursuant to

sentence four of 42 U.S.C. § 405(g) for further proceedings consistent with this order. The clerk

is DIRECTED to close this case.

       SO ORDERED, this the 31st day of March, 2021.



                                               _______________________
                                               LOUISE W. FLANAGAN
                                               United States District Judge




                                                  8

           Case 2:19-cv-00046-FL Document 26 Filed 03/31/21 Page 8 of 8
